Citation Nr: 1747831	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-52 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1946 to December 1947.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2015 rating decision in which the RO denied a request to reopen the previously denied claim for service connection for bilateral hearing loss.  In February 2016, the Veteran filed a notice of disagreement (NOD).  In August 2016, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2016.  

In January 2017, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record. 

In an April 2017 Board decision, the Board granted reconsideration of the previously denied claim for service connection for bilateral hearing loss and remanded the claim for further development.  

As for the matter of representation, the Board points out that the Veteran was previously represented by Pennsylvania Department of Military Affairs, as reflected by a December 2014 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  Subsequently, the Veteran appointed Jewish War Veterans of the United States as his representative, as reflected by a February 2016 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.

In a December 2016 statement in support of claim, the Veteran requested that his claim be advanced on the docket due to his advanced age.  During the January 2017 hearing, the VLJ granted his motion; thus, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paper, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  The Veteran has credibly asserted an in-service injury, and currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

3.  Bilateral hearing loss was not shown during service or for many years thereafter; there are no assertions of continuity of symptoms of diminished hearing during and since service; and the only medical opinions to address the question of etiology indicates that the Veteran's current bilateral hearing loss is not medically related to his active service, to include injury therein.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a May 2015 pre-rating letter sent to the Veteran in connection with his claim, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service records; private and VA treatment records; and reports of VA examinations and opinions.  Also of record and considered in connection with the claim is the transcript of the January 2017 Board hearing, as well as lay statements from the Veteran.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

As for the Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned.  During the Board hearing, the undersigned identified the claim on appeal.  In addition, information was elicited from the Veteran as to in-service events, the nature of his disability, and why it was believed that disability is medically related to service.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, inasmuch as, following the hearing, the Board directed further development of the claim, following which additional evidence was subsequently added to the claims file.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board is also satisfied that the AOJ has complied with its April 2017 remand directives relevant to the claim for service connection for bilateral hearing loss.  In this regard, as directed by the Board, additional VA treatment records were requested as was sufficient information and authorization to enable the AOJ to obtain additional evidence pertinent to the claim, and the Veteran was afforded a VA auditory examination in June 2017 with an opinion provided by the examiner as requested.  Thus, the Board finds that the examiner and AMC complied with the Board's April 2017 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  After a receipt of additional VA and private records, and the VA examination report (discussed below) the AOJ readjudicated the claim, as directed (as reflected in the July 2017 supplemental SOC (SSOC)).  Pursuant to the prior remand, in June 2017, the AOJ scheduled the Veteran for an audiology VA examination.  The Board finds that the examination report and opinion contained therein are sufficient with respect to the claim herein decided, as they reflect consideration of the medical and lay evidence in the Veteran's claims files, to include the Veteran's statements, and document that the examiner conducted a full physical examination of the Veteran.  Therefore, VA's duties to assist with respect to obtaining all relevant records, examinations, and opinions have been met.  See 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall, 11 Vet. App. at 268.  Notably, after the issue of the SSOC, the Veteran's representative responded, indicating that there was no further evidence or argument to provide, and a requested that the matter be immediately returned to the Board.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Establishing direct service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App., 8 (1999).

Service connection may be presumed for certain chronic diseases, including organic diseases of the central nervous system, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The presumption is available for hearing loss as it is considered an organic disease of the nervous system.  See 38 C.F.R. § 3.384 (2016). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The Federal Circuit has clarified that establishing service connection on the basis of continuity of symptoms (in lieu of a medical opinion) is limited to diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.").

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Notably, the absence of evidence that a veteran exhibited hearing loss during service is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(B) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning to the evidence of record, on entrance examination in January 1946, whisper testing revealed a 15/15 result bilaterally.  At separation, in December 1947, whisper testing revealed a 15/15 result bilaterally.  There was no disease or defect in the Veteran's ears noted.  Likewise, in the January 1946 and December 1947report of medical examinations, the examiner noted that the Veteran's ears and drums were normal.  

Post service, in June 1998, the Veteran underwent a VA audiology examination where he reported that his "problem" started when he was kicked in the ear while 
doing swim training in service.  On examination, audiometric testing revealed the following pure tone thresholds, in decibels:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
25
30
25
40
55
Left
20
20
30
40
60

The examiner reported that the audiological evaluation revealed high-frequency sensorineural hearing loss in both ears, with a slight low-frequency conductive component.  Tympanometry testing revealed normal tympanic membrane mobility in both ears.  The examiner noted that the Veteran's primary complaint was tinnitus.  The examiner opined that the Veteran's hearing loss was not due to trauma sustained while in the service.  He reported that it may be due to noise exposure while in service; although the Veteran noted that he had no excessive noise exposure at that time.  However, the examiner concluded that his hearing loss was not due to a traumatic event, namely a kick to the head while in the service. 

In February 2001, the Veteran submitted a letter from Dr. H.T. who reported that he was in the United States Navy and served in Washington, D.C. in the summer of 1946.  He further reported that although he did not remember the particular sailor, he remembered an incident when a sailor was kicked in the ear by another sailor while swimming.  He stated that if he had seen a perforated ear drum, he would have referred that issue to the appropriate physician.  He stated that he could not recall whether he saw that sailor or merely heard of that incident.  

The Veteran underwent audiometric testing and submitted the report from the University of Pennsylvania Health System dated in March 2001.  Although the record notes a mild sloping to moderately severe bilateral sensorineural hearing loss, the report contains only graphical results of audiometric testing, with no numerical transcription of the results; hence, such evidence has not been considered in evaluating the disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

During his September 2006 VA examination, the Veteran reported that while serving in the military, he was not exposed to any kind of excessive noise.  Likewise, outside of the military, he reported that he was not exposed to any excessive noise.  On examination, audiometric testing revealed the following pure tone thresholds in decibels:



Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
25
30
35
60
70
Left
20
20
40
55
70

The examiner reported that the audiological evaluation indicated a mild sensorineural hearing loss bilaterally up to 2000 Hz, sloping to a moderately severe sensorineural hearing loss in both ears at the high frequencies.  Pure tone averages were noted as 49 in the right ear and 46 in the left ear.  Speech discrimination scores were 96 percent in the right ear and 92 percent in the left ear using the MD recorded CNC word list.  

During his January 2017 hearing, the Veteran testified that he did not have any kind of hearing problems and was not exposed to significant noise during service.  He testified that in 1953, his private physician wrote a letter to the trial board in Philadelphia asking them to excuse him from jury duty because he was not able to ascertain certain words.  He testified that this doctor has since died, and the city of Philadelphia was not able to access the records.  He further testified that he was not hearing everything because of the ringing [in his ears, i.e. tinnitus].  He testified as to his belief  that his hearing loss evolved from his tinnitus.  

In an April 2017 statement, the Veteran reported that blunt trauma to the head could cause a hearing problem more often than not.  He also submitted a typed page, with no source, that reported that a person may have some temporary hearing loss or reduction in hearing in the affected ear [after trauma].  

In June 2017, the Veteran underwent VA audiology examination.  Audiometric testing revealed the following pure tone thresholds, in decibels:


Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
40
60
70
65
85
Left
30
50
60
60
75

His speech discrimination scores were 56 percent for the right ear and 92 percent for the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz.  

The examiner found that it was less likely than not that the Veteran's hearing loss was caused by or a result of an event in military service.  As rationale, the examiner noted that the entrance and separation examinations were whisper examinations, which he did not consider a valid indicator of hearing loss.  The examiner noted that there was no noted audiogram during the Veteran's service or a separation audiogram noted in the claims file.  He reported that there was a 40 plus year gap of any audiological treatment following service.  Therefore, he found that his current hearing loss was not related to military noise exposure or acoustic trauma.  He also noted the Veteran's contentions that his hearing loss was related to a kick in the head in service; however, the examiner found that there was no indication in the testing that suggests the sensorineural hearing loss resulted from physical trauma, and there was no record in the claims file to support his contention, therefore a nexus could not be established.  The examiner provided the same opinion and rationale as to the Veteran's left ear hearing loss.  

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that service connection for bilateral hearing loss is not warranted.

The Board notes that post-service testing results in June 1998, September 2006 and June 2017 indicate hearing loss to the extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385 (2016).  Thus, competent evidence establishes that the Veteran has the currently claimed disability.

The Board also finds that the Veteran has competently asserted an in-service injury.  The AOJ and the Veteran attempted to retrieve hospital records from 1946 to 1947 and received a response in September 2006 from the National Archives and Records Administration reporting that they were unable to locate the records requested.  However, Dr. H.T. remembered an incident where a sailor was kicked in the ear (albeit, he did not remember the particular sailor) and, affording the he Veteran the benefit of the doubt, the Board finds the Veteran's contention that he was kicked in the ear during service competent.  As the Board has no reason to question the veracity of the Veteran's assertions in this regard, the Board accepts the Veteran's assertions, as to his injury, as credible.  

Notwithstanding the above, the claim must, nonetheless, be denied, because the evidence does not persuasively establish that there exists a medical nexus, or relationship, between the Veteran's current hearing loss and service, to include his reported in-service injury.  

As noted, no bilateral hearing loss was shown in service nor was such competently and credibly indicated for many years thereafter.  The evidence of record first documents hearing loss to an extent recognized as a disability by VA bilaterally in the June 1998 VA examination, over 50 years after separation from service.  The Veteran has not alleged experiencing symptoms of diminished hearing in service, and continuity of such symptoms since military service.  Although, as indicated, he asserts that he was kicked in the head in service, he also has consistently reported that hearing loss did not occur in service.

In this case, hearing complaints were first documented in the December 1997 application for compensation, and hearing loss disability was not medically shown until the June 1998 VA examination.  The record is devoid not only of any evidence of hearing loss for VA compensation purposes, but of any documented complaints of diminished hearing, for many years after service-factors that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board notes that the Veteran has asserted experiencing hearing problems as early as 1953, as indicated by a letter from a private physician he testified about during his January 2017 hearing.  Unfortunately, the 1953 letter, reportedly indicating that he was excused from jury duty due to difficulty distinguishing words, is not of record.  However, even if the Board accepts the Veteran's assertions as to the existence of such a letter, and the contents therein, as credible, this would indicate hearing  loss six years after separation from service-still beyond the one year post-discharge period for establishing hearing loss on a presumptive basis, pursuant to 38 C.F.R. §§ 3.307, 3.309.   

Furthermore, the medical opinions of record to address whether there exists a medical nexus between current bilateral hearing loss and service are adverse to the claim.

The June 1998 and June 2017 VA examiners opined that it was less likely than not that bilateral hearing loss was related to the Veteran's in-service injury.  As rationale, the June 2017 examiner correctly noted that hearing tests at entrance and separation examinations were whisper examinations, which he did not consider a valid indicator of hearing loss.  However, he also noted that there was a 40 plus year gap of any audiological treatment following service.  Furthermore, the Veteran's private physician, Dr. S.J.M., reported that the Veteran's hearing loss was more consistent with presbycusis.  

The June 2017 VA examiner, in particular, offered a clear opinion as to why the Veteran's bilateral hearing loss was not related to military service with stated rationale, and the opinion was provided after examination of the Veteran and a review of his claims file and statements.  As such, the Board accepts this opinion as probative of the medical nexus question.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet App. 120, 124 (2007).   As indicated the 1998 opinion is also adverse to the claim.  Significantly, there is no contrary medical evidence or opinion of record-i.e.,- one that, in fact, establishes a medical nexus between current bilateral hearing loss and service-and neither the Veteran nor his has not presented or identified any such supporting evidence or opinion.  Thus, the only medical opinions addressing the etiology of current bilateral hearing loss resulted in conclusions that weigh against a finding of service connection for bilateral hearing loss.

The Board observes that the Veteran submitted a one page document indicating that temporary hearing loss or a reduction in hearing can occur after trauma.  However, as the source or the document is unknown, and the document, itself, does not constitute a medical opinion specific to this Veteran's hearing loss and alleged in-service head injury, that document is afforded no probative weight.  

Furthermore, to whatever extent the Veteran now attempts to support his claim on the basis of his own lay assertions that blunt trauma to the head caused his bilateral hearing loss, alone, such attempt must fail.  While the Veteran is certainly competent to report matters within his own personal knowledge, and lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the Veteran's hearing loss is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See 38 C.F.R. § 3.159; Jandreau, 492 F.3d at 1377, n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is simply not shown to have such special knowledge, training, and experience, his assertions in this regard are not competent, and hence, not probative.  As indicated, the opinions of the VA examiners are the only competent, probative opinions on this point, and they weigh against the claim.

Also, as for the Veteran's Board hearing testimony that his hearing loss evolved from his tinnitus, it is noteworthy that service connection for tinnitus has not been established.  Therefore, to the extent that the Veteran may be alleging that his bilateral hearing loss is secondary to his tinnitus, such argument is, fundamentally, without legal merit, and need not be addressed further.  See 38 C.F.R. § 3.10 (2016); See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For all the foregoing reasons, the Board finds that service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


